The opinion of the Court of Appeals, 2 So.2d 787, approves in general terms the contention of appellant that "under the well-recognized doctrine that title to money obtained bytheft or fraud passes by mere delivery." [Italics supplied.]
This contention seems to be in conflict with Allen v. M. Mendelsohn  Son, 207 Ala. 527, (528), 93 So. 416, 31 A.L.R. 1063, which holds that a thief gets no title through his theft. However, the case presented is not a case of theft, and on the facts stated the question of good faith on the part of the defendant was for the jury.
Writ denied. Judgment affirmed.
GARDNER, C. J., and THOMAS and FOSTER, JJ., concur.